UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 11, 2010 VALENCE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0- 20028 (Commission File Number) 77-0214673 (IRS Employer Identification Number) 12303 Technology Boulevard, Suite 950 Austin, Texas78727 (Address of principal executive offices) (512) 527-2900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 11, 2010, Valence Technology, Inc. (the “Company”) received a letter from The NASDAQ Stock Market confirming that the closing bid price of the Company’s common stock has been at $1.00 per share or greater for at least 10 consecutive business days.On June 29, 2010, the Company had received written notice from The NASDAQ Stock Market indicating that the Company was not in compliance with the $1.00 minimum bid price requirement for continued listing on the NASDAQ Capital Market, as set forth in Listing Rule 5550(a)(2).The Company was provided a 180-day grace period, scheduled to end December 27, 2010, to regain compliance with the Listing Rule.As a result of the Company’s having satisfied the minimum bid price requirement for at least 10 consecutive business days, The NASDAQ Stock Market has informed the Company that this matter is now closed. A copy of the Company’s press release with respect to the foregoing is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release, dated October 11, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALENCE TECHNOLOGY, INC. Dated: October 12, 2010 By: /s/Ross Goolsby Ross Goolsby Chief Financial Officer 3 EXHIBIT INDEX Exhibit 99.1Press Release, dated October 11, 2010. 4
